In re Vulcan Chemicals; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 87-CA-0599; Parish of Jefferson, 24th Judicial District Court, Div. “I”, No. 211-394.
Prior report: La.App., 532 So.2d 967.
Writ granted. Judgment of the court of appeal is reversed, and the case is remanded to the court of appeal, which is instructed to make an independent review of the record and to decide the case on the merits. See Gonzales v. Xerox Corp., 320 So.2d 163 (La.1975).